        Case 1:19-cv-00100-SPW-TJC Document 31 Filed 10/14/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  LEROY NOT AFRAID and GINGER
  GOES AHEAD,                                     CV 19-100-BLG-SPW


                       Plaintiffs,
                                                   ORDER RE MOTION TO
  vs.                                              SUBSTITUTE and
                                                   ADOPTING MAGISTRATE'S
  UNITED STATES OF AMERICA,                        FINDINGS AND
  and LOUISE ZOKAN-DELOS                           RECOMMENDATIONS
  REYES,in her official and individual
  capacity, and JO-ELLEN CREE,in her
  official and individual capacity.

                       Defendants.



        I.    Motion to Substitute Party

        On September 21,2020, Defendant United States filed a motion to substitute

itself for Louise Zokan-Delos Reyes and Jo-Ellen Cree ("Individual Defendants").

(Doc. 28). In accordance with the Westfall Act,the Attorney General has the

power to certify when an employee ofthe United States acted within the scope of

his or her employment. 28 U.S.C § 2679(d)(1). That power has been delegated to

United States Attorneys. See 28 C.F.R. § 154.

        On September 21,2020, United States Attorney for the District of Montana

Kurt Alme certified that the Individual Defendants acted within the scope oftheir
Case 1:19-cv-00100-SPW-TJC Document 31 Filed 10/14/20 Page 2 of 5
Case 1:19-cv-00100-SPW-TJC Document 31 Filed 10/14/20 Page 3 of 5
Case 1:19-cv-00100-SPW-TJC Document 31 Filed 10/14/20 Page 4 of 5
Case 1:19-cv-00100-SPW-TJC Document 31 Filed 10/14/20 Page 5 of 5
